         Case 1:18-cv-02223-GBD-SN Document 181 Filed 08/12/20 Page 1 of 3

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                     1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029         Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                             (206) 516-3880
        __________                                        __________                                __________

                              Elisha Barron
                                                                                      E-Mail EBarron@susmangodfrey.com
                       Direct Dial (212) 729-2013




          May 6, 2020

          Via E-Mail 1

          The Hon. Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC, et al., No. 18-cv-2223

          Dear Judge Netburn:

          Plaintiffs Joel and Mary Rich write to bring to the Court’s attention additional
          evidence confirming this Court’s jurisdiction over Defendant Ed Butowsky. 2
          Butowsky’s motion to dismiss fails for the reasons set forth in Plaintiffs’
          Opposition (Dkt. 56), and Plaintiffs’ letter of February 13, 2020 (Dkt. 126). This
          new evidence further demonstrates that this Court has jurisdiction over Butowsky.

          Butowsky’s motion is premised on the assertion that there is not “a single allegation
          asserting that Butowsky committed any acts within New York.” Butowsky Motion
          at 8 (Dkt. 53). Defendant Fox News Network LLC (“Fox”), who Plaintiffs allege

          1
            Plaintiffs file this letter by email pursuant to this Court’s Individual Rule I.A
          because Fox designated the documents attached as exhibits and quoted in this letter
          “Highly Confidential” under the Amended Protective Order (Dkt. 143). Plaintiffs
          do not believe there is any basis to designate these documents “Confidential,” much
          less “Highly Confidential” and will file this letter on the public docket if (a) Fox
          consents; or (b) the Court so orders.
          2
            The Court is “entitled to look outside the pleadings” in deciding personal
          jurisdiction. Butowsky Motion (Dkt. 53) at 6 (citing Faulkner v. Beer, 463 F.3d
          130, 134 (2d Cir. 2006)).
Case 1:18-cv-02223-GBD-SN Document 181 Filed 08/12/20 Page 2 of 3

May 6, 2020
Page 2



conspired with Butowsky, 3 recently produced documents that show Butowsky did
commit acts in New York related to this suit – acts “‘creat[ing] a substantial
connection with the forum state.’” Id. at 7 (quoting Walden v. Fiore, 134 S. Ct.
1115, 1121 (2014)).

FoxNews0001862 (Exhibit 1): On May 22, 2017, 6 days after Fox published the
“Zimmerman/Fox Article” reporting falsely that Fox had evidence that Seth Rich
gave the DNC emails to WikiLeaks, Am. Compl. ¶ 70 (Dkt. 99), Malia Zimmerman
emailed her Fox editor, Greg Wilson with an “update”:

       Ed Butowsky is coming to New York to show you all the text
       messages with Brad Bauman and the Rich family and Rod Wheeler.
       He said the picture is not complete without showing that to you and
       whoever else should see it.

The following day, May 23, 2017, Fox retracted the Zimmerman/Fox Article.

FoxNews0001076 (Exhibit 2): On June 27, 2017, Butowsky again came to Fox’s
New York office and emailed Fox’s then-Managing Director Refet Kaplan, who
was involved in the decision to retract the Zimmerman/Fox Article and the post-
retraction review, according to Fox’s Initial Disclosures and interrogatory
responses. Butowsky wrote to Kaplan:

       I have some information that I know will be very helpful. I am on
       the 3rd floor in cafeteria near fitness center. I thought it best not to
       appear on your floor. If you have a moment or any other appropriate
       person, please visit for 2 mins. I truly believe this will be helpful and
       it is very time sensitive.

The day before sending this email, Butowsky tweeted: “Fox News story was pulled
b/c Rod Wheeler said [he] didn’t say a quote … How much did DNC pay him?”
Am. Compl. ¶ 112.

The Riches allege that, as part of the tort of intentional infliction of emotional
distress, Fox and Butowsky continued to propagate the sham story throughout 2017
even after the retraction. Id. ¶¶ 111–17. Together with the evidence in the Rich’s
February 13, 2020 letter (Dkt. 126), these emails show that Butowsky came to New




3
 These documents also demonstrate the relationship and concerted action between
Butowsky and Fox that refute Fox’s arguments for dismissal of Plaintiffs’
conspiracy and aiding abetting claims, providing further support for Plaintiffs’
arguments in opposition to that recent motion. See Dkt. 116.
Case 1:18-cv-02223-GBD-SN Document 181 Filed 08/12/20 Page 3 of 3

May 6, 2020
Page 3



York to promote and bolster the Zimmerman/Fox Articles no fewer than five times
in the span of five months. 4

Plaintiffs respectfully request that the Court deny Butowsky’s motion to dismiss.

Sincerely,



Elisha Barron
Counsel for Joel & Mary Rich




4
  Butowsky (1) transacted business; (2) committed elements of a tortious act
(intentional infliction of emotional distress); and (3) used real property (the Fox
headquarters) to commit the tort – all of which establish jurisdiction under
N.Y.C.P.L.R. § 302(a). See Butowsky Motion at 7.
Case 1:18-cv-02223-GBD-SN Document 181-1 Filed 08/12/20 Page 1 of 2




                        EXHIBIT 1
Case 1:18-cv-02223-GBD-SN Document 181-1 Filed 08/12/20 Page 2 of 2
Case 1:18-cv-02223-GBD-SN Document 181-2 Filed 08/12/20 Page 1 of 2




                         EXHIBIT 2
Case 1:18-cv-02223-GBD-SN Document 181-2 Filed 08/12/20 Page 2 of 2
